         Case 8-19-08155-ast           Doc 3      Filed 12/17/19        Entered 12/17/19 10:55:07




LOEB & LOEB LLP
Schuyler G. Carroll
William M. Hawkins
Evan K. Farber
Mary Jean Kim
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        whawkins@loeb.com
        efarber@loeb.com
        mjkim@loeb.com

Counsel to the Debtors
and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                          )     Chapter 11
                                                          )
                                                          )     Case No. 19-76260 (AST)
                                                          )     Case No. 19-76263 (AST)
In re:                                                    )     Case No. 19-76267 (AST)
                                                          )     Case No. 19-76268 (AST)
Absolut Facilities Management, LLC, et al.                )     Case No. 19-76269 (AST)
                                                          )     Case No. 19-76270 (AST)
                          Debtors.1                       )     Case No. 19-76271 (AST)
                                                          )     Case No. 19-76272 (AST)
                                                          )
                                                          )     (Jointly Administered)
                                                          )




1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at Allegany,
LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center for Nursing
and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for Nursing and
Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
(8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).



18534956.5
233620-10001
      Case 8-19-08155-ast           Doc 3   Filed 12/17/19   Entered 12/17/19 10:55:07




                                                 )
                                                 )
Absolut Facilities Management, LLC, et al.,      )
                                                 )
                      Plaintiffs,                )    Chapter 11
       v.                                        )
                                                 )
Mark LaSurk as Administrator of the Estate of    )    Adv. Pro. No. 8:19-AP--08155
Rhonda LaSurk,                                   )
                                                 )
                      Defendant                  )
                                                 )

                      MEMORANDUM OF LAW IN SUPPORT OF
                     MOTION FOR A PRELIMINARY INJUNCTION




                                                 2
        Case 8-19-08155-ast       Doc 3    Filed 12/17/19     Entered 12/17/19 10:55:07




Absolut Facilities Management, LLC (“Absolut Management”) and its affiliated debtor entities

(collectively, the “Absolut Facilities Operators” and each an “Absolut Facility Operator”),2 as

debtors and debtors-in-possession (collectively, the “Debtors” and each a “Debtor”) in the above-

captioned jointly administered Chapter 11 cases (the “Chapter 11 Cases”), respectfully submit

this memorandum of law, together with the December 17, 2019 Declaration of Michael Wyse

(“Wyse Decl.”) and exhibits thereto, in support of their motion for a preliminary injunction barring

prosecution of the state court action entitled LaSurk v. Absolut Facilities Management, LLC,

Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC, et al., Index No.

805925/2016; New York Supreme Court, Erie Cty. (hereinafter the “LaSurk Action”) by plaintiff

therein (“Plaintiff”) as against defendant Israel Sherman (“Mr. Sherman”), pending a

determination of the relief requested herein, which relief includes: (1) an order enforcing the

automatic stay of Bankruptcy Code § 362 and declaring that prosecution of the LaSurk Action by

Plaintiff as against Mr. Sherman violates the stay that is currently in place in these Chapter 11

Cases; (2) an order extending the automatic stay to encompass and enjoin the prosecution of the

LaSurk Action as against Mr. Sherman pursuant to Bankruptcy Code § 362; or (3) an order

enjoining the prosecution of the LaSurk Action as against Mr. Sherman pursuant to Bankruptcy

Code § 105.

                                PRELIMINARY STATEMENT

         Prior to the petition date, numerous state court lawsuits were filed against the Debtors,



2
 The Absolut Facilities Operators are the following Debtors: Absolut Center for Nursing and
Rehabilitation at Westfield, LLC, Absolut Center for Nursing and Rehabilitation at Allegheny,
LLC, Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC, Absolut Center for
Nursing and Rehabilitation at Gasport, LLC, Absolut Center for Nursing and Rehabilitation at
Orchard Park, LLC, Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC, and
Absolut at Orchard Brooke, LLC.

18534956.5
233620-10001
       Case 8-19-08155-ast         Doc 3    Filed 12/17/19      Entered 12/17/19 10:55:07




generally by individuals or the executors of their estates, and generally asserting personal injury

or wrongful death claims. Many of these lawsuits also named as defendants individuals affiliated

with the Debtors, including Israel Sherman, who is the Debtors’ principal owner and CEO. The

plaintiffs in these actions typically name Mr. Sherman as a defendant pursuant to New York Public

Health Law § 2808-a, which provides that a “controlling person” of a residential health care facility

may be held personally liable for certain claims “to the same extent” as the facility itself.

       Upon the filing of the petition and the imposition of the automatic stay, the plaintiffs in

most of these actions have tacitly acknowledged – or at least acted in accordance with a tacit

acknowledgment – that their cases are automatically stayed not only against the Debtors, who are

the direct defendants in those cases, but also against Mr. Sherman, whose liability is wholly

derivative of the Debtors’ liability under the statutory “to the same extent” language. However,

recently, the Plaintiff in the LaSurk Action has taken a different path. Last month and earlier this

month, that Plaintiff sent correspondence taking the position that the case can move forward to a

trial – which is currently scheduled for the end of January 2020 – as against Mr. Sherman, even as

the “meat” of the case is stayed as against the Debtors themselves. Moreover, just last week, the

LaSurk Plaintiff filed an order to show cause in the state court seeking to sever the LaSurk Action

as against Mr. Sherman for the purpose of commencing trial against him alone.

       The continued prosecution of the LaSurk Action, even against Mr. Sherman alone, is a

clear, immediate, and per se violation of the automatic stay. The text of Public Health Law §

2808-a and caselaw interpreting that statute uniformly make clear that it is impossible to make a

finding of liability against a controlling person (i.e., allegedly Mr. Sherman) without previously or

simultaneously making a finding of liability against the residential health care facility itself (i.e.,

one of the Debtors). Thus, prosecution of the action against Mr. Sherman in his capacity as a




                                                  2
       Case 8-19-08155-ast        Doc 3    Filed 12/17/19      Entered 12/17/19 10:55:07




Debtor’s alleged “controlling person” necessarily requires a determination of liability against the

Debtor. That is a clear and present stay violation.

       Even if Plaintiff’s actions were not a stay violation, the Court should extend the stay under

Bankruptcy Code § 362 to enjoin further prosecution of the LaSurk Action against Mr. Sherman.

Under binding Second Circuit precedent, the automatic stay is regularly extended to apply to non-

debtors when the claim against the non-debtor would otherwise have “an immediate adverse

economic consequence for the debtor’s estate.” Queenie, Ltd. v. Nygard Intl., 321 F.3d 282 (2d

Cir. 2003). That is the case here, for multiple reasons: because a finding of liability against Mr.

Sherman under § 2808-a necessarily entails a finding of liability against a Debtor; because most

of the Debtors are required, under their Operating Agreements, to indemnify Mr. Sherman;

because Mr. Sherman is a co-insured with the Debtors under a policy with a joint cap on coverage,

meaning that both his defense costs and coverage for any judgment against him will deplete the

amount of insurance coverage left for the Debtors; and because defending the LaSurk Action

would distract Mr. Sherman’s attention from efforts to resolve these Chapter 11 Cases, imperiling

the marketing, due diligence, sales, and transition process which is currently contemplated. Worse

yet, if the LaSurk Action is permitted to go forward, the rest of the state court plaintiffs (most of

whom are represented by the same law firm) will undoubtedly follow right behind. Moreover, Mr.

Sherman will inevitably need to lean heavily upon the Debtors’ resources – at a minimum, for

evidence and witnesses – in defending himself in these state court cases.

       Finally, the Court should also enjoin the further prosecution of the LaSurk Action against

Mr. Sherman pursuant to § 105 of the Bankruptcy Code. As set forth below, all of the traditional

preliminary injunction factors in the bankruptcy context all squarely support the imposition of a

preliminary injunction in this situation. First, a Chapter 11 plan is likely to be successful only if




                                                 3
       Case 8-19-08155-ast         Doc 3     Filed 12/17/19      Entered 12/17/19 10:55:07




Mr. Sherman is not distracted by these lawsuits from his responsibilities for overseeing the

Debtors’ marketing, due diligence, and transfer to new ownership. Second, the Debtors will suffer

immediate irreparable harm in the absence of an injunction, for the same reasons as set forth above.

Third, the balance of harm strongly favors an injunction; the LaSurk Action does not seek time-

sensitive relief, so a delay of its prosecution is of reduced significance. Finally, the public interest

here favors an injunction – both the public interest in the successful resolution of these Chapter 11

Cases and, critically, the interests of the hundreds of residents of the residential health care

facilities operated by the Debtors. Accordingly, the Court should enjoin the further prosecution of

the LaSurk Action against Mr. Sherman.

                                    STATEMENT OF FACTS

I.      The Debtors

        The Debtors are the in business of operating skilled nursing and assisted living facilities in

New York State (collectively, the “Facilities” and each a “Facility”). As of the September 10,

2019 petition date (the “Petition Date”), the Debtors – Absolut Management and the Absolut

Facilities Operators – operated six Facilities. See Wyse Decl. ¶ 4.

        Absolut Management and the Absolut Facilities Operators are New York limited liability

companies. Absolut Management acts as the main operating entity of the Debtors’ business and

is the manager (“Manager”) of each of the Absolut Facilities Operators pursuant to their respective

operating agreements (the “Operating Agreements” and each an “Operating Agreement”),

which were each entered into prior to the Petition Date. See id. ¶ 5; Ex. A (Absolut Management

Operating Agreement); Ex. B (Orchard Park Operating Agreement) § 5.4.3 Mr. Sherman is the



3
  As used herein, “Ex. __” refers to exhibits to the Wyse Decl. Each of the Absolut Facilities
Operators has an LLC Operating Agreement which was entered into prior to the Petition Date, and
they are nearly identical to each other. See Wyse Decl. ¶ 6. The Operating Agreement attached


                                                   4
       Case 8-19-08155-ast       Doc 3    Filed 12/17/19     Entered 12/17/19 10:55:07




sole managing member of Absolut Management. See Ex. A § 1.1.21. Mr. William K. Lenhart is

the independent advisor to Absolut Management.4

       Each of the Absolut Facilities Operators consist of the following members and membership

interests: Absolut Management (54%), Mr. Sherman (45%), and Samuel Sherman (1%). See Ex.

B at Schedule A. Mr. Sherman is the CEO of each Absolut Facilities Operator. Mr. Sherman is,

and has, at all pertinent times been, an employee of each Absolut Facilities Operator. See Wyse

Decl. ¶ 6.

II.    The Status of the Chapter 11 Cases

       Since the Petition Date, the Debtors have streamlined their business operations by closing

the Orchard Park Facility pursuant to a closure plan approved by the New York State Department

of Health and this Court. As of the third quarter of 2019, the Debtors employed over 1,100 full

and part time staff members to deliver services and care to over 700 patients and residents at the

six remaining Facilities. Each of the Facilities is staffed 24-hours per day, seven days per week,

365-days per year. See Wyse Decl. ¶¶ 7-8.

       The Debtors have expended considerable time, effort, and resources vigorously negotiating

a settlement over the last several months that would provide for a possible sale of the Debtors’

operations and accounts receivables. On November 22, 2019, the Debtors filed a motion (Docket



as Exhibit B to the Wyse Decl. is a copy of the Operating Agreement of Absolut Center for Nursing
and Rehabilitation at Orchard Park, LLC (“Orchard Park”), dated as of February 16, 2006.
Orchard Park is the Absolut Facility Operator named as a defendant in the LaSurk Action. The
Orchard Park Operating Agreement also serves as an exemplar of each of the Operating
Agreements.
4
  If the Debtors had been corporations, Mr. Lenhart would have been appointed as an Independent
Director. Each of the Debtors, however, is a member managed LLC, and their organizational
documents do not permit the appointment of an Independent Director. Accordingly, Mr. Lenhart
was appointed to the title of “Independent Advisor.” This title is intended to be identical to the
title of Independent Director, and the terms of his engagement are consistent with that role.


                                                5
       Case 8-19-08155-ast        Doc 3    Filed 12/17/19     Entered 12/17/19 10:55:07




No. 268, the “Settlement Motion”), seeking approval of a November 20, 2019 Settlement

Agreement among the Debtors, Debtors’ landlords, and Mr. Sherman (the “Settlement

Agreement”). Pursuant to the Settlement Agreement, the Debtors agreed to an expedited and

robust sale process that includes a bifurcated timeline for the sale of the Facilities separate from

the sale of their accounts receivables. Therefore, contemporaneously with filing the Settlement

Motion, the Debtors filed a separate motion (Docket No. 269, the “Sale Motion”), seeking

approval of the sale processes contemplated by the Settlement Agreement. See Wyse Decl. ¶ 9.

       The Court held a hearing on the Settlement Motion and the Sale Motion on December 9,

2019, at which the Court approved the Settlement Agreement and the proposed process for the sale

of the Debtors’ assets. See id. ¶ 10, Ex. C.

       As the CEO of the Debtors, Mr. Sherman’s continued cooperation is critical to the

Settlement Agreement. First, Mr. Sherman must be available throughout the sale processes to

respond to the Debtors’ investment banker and potential purchasers concerning diligence requests

and other inquiries, all while continuing to oversee the Debtors’ operations and the provision of

care to the residents of the Facilities. Although the Debtors recently added certain personnel, such

as Mr. Wyse, Mr. Hoffman and Mr. Lenhart, Mr. Sherman is truly the key to the Debtors’

operations and employees. As is typical in any company struggling through distressed times,

particularly one that has filed bankruptcy and is in the midst of an expedited sale process, the

Debtors have been challenged to avoid problems with employee morale. This is particularly true

in these cases because each and every employee’s work is vital to providing the residents the high

quality experience they expect – not to mention to ensuring their safety, protection and medical

care. Indeed, if just one employee fails to execute his or her duties timely and properly, it could

mean life or death for a resident. Despite these challenges, as recognized by the Patient Care




                                                 6
       Case 8-19-08155-ast        Doc 3     Filed 12/17/19     Entered 12/17/19 10:55:07




Ombudsman and the NY State Department of Health, the Debtors have continued to provide high

quality care to the residents. See Wyse Decl. ¶¶ 11-12; Ex. C at ¶ 18.

       This high quality of care is thanks to Mr. Sherman’s efforts, and his oversight is critical to

ensuring that it continues. Mr. Sherman’s hands-on approach and wealth of experience in health

care administration allows him to create an excellent working environment.5 He has a long history

with the Debtors and working with the employees. None of the new individuals have any prior

relationships with the business or the employees. So, uniquely, Mr. Sherman’s relationships allow

him to ensure the cooperation of employees and continued quality care. See Wyse Decl. ¶ 13.

       In addition, as set forth in the Sale Motion, once the Debtors select a proposed purchaser

or purchasers for the Facilities, the purchaser or purchasers will need to obtain regulatory and

governmental approvals prior to taking over operations of the Facilities. To obtain such approval,

it will be necessary for Mr. Sherman to provide substantial assistance and cooperation and to

facilitate the due diligence and regulatory approval process. In particular, any proposed purchaser

will require Mr. Sherman’s assistance while any “Change of Ownership” application relating to

any of the Facilities is pending with the State of New York, any Transfer of Physical Assets

application is pending with HUD, and any other required New York State or federal licensure

applications are pending. Pursuant to the terms of the Settlement Agreement, Mr. Sherman has

committed to providing this assistance and cooperation and to facilitating the transfer of operations

of the Facilities. Ultimately, upon the closing of any such transactions, Mr. Sherman must provide

releases. See id. at ¶ 14; Ex. C at ¶¶ 18-21.



5
  Mr. Sherman received an MBA in Health Care Administration from Baruch College/Mt. Sinai
School of Medicine in 1979. Since then, he has worked almost exclusively in the area of senior
health care administration. Mr. Sherman has been licensed by the New York State Department of
Health as an owner and operator since 2006. His extensive experience includes work in senior
level administration roles at more than 20 senior care facilities. See Wyse Dec. ¶ 13 n.3.


                                                 7
       Case 8-19-08155-ast        Doc 3     Filed 12/17/19     Entered 12/17/19 10:55:07




III.   The Pending State Court Lawsuits

       Prior to the Petition Date, numerous state court civil proceedings were filed by individuals

or the executors of their estates against one or more of the Debtors, arising from events alleged to

have occurred at the Facilities. The plaintiffs in these actions generally assert claims of personal

injury, wrongful death, and/or the deprivation of certain enumerated rights of residents as set forth

in New York Public Health Law § 2803-c against one or more of the Debtors. In approximately

30 of these cases (the “Pending Actions”), the plaintiffs also assert claims against Mr. Sherman,

but generally not based on any actions or omissions he personally took; instead, these plaintiffs

allege that Mr. Sherman is liable for the Debtors’ alleged acts or omissions because he is the

Debtors’ “controlling person” as defined in Public Health Law § 2808-a. See Wyse Decl. ¶ 18.

And the liability of a “controlling person” under § 2808-a exists only “to the same extent as [that

of the] residential health care facility.” N.Y. Public Health Law § 2808-a(1) (emphasis added).

       Upon the filing of the petition and the imposition of the automatic stay, the plaintiffs in

most of the Pending Actions have not attempted to move their cases to trial, and thus appear

through their actions to have tacitly acknowledged that the Pending Actions are automatically

stayed in their entirety.    However, recently, the Plaintiff in the LaSurk Action has sent

correspondence taking the position that the LaSurk Action can move forward to trial in January

2020 as against Mr. Sherman, even as the remainder of the case is stayed as against the Debtors

themselves. Moreover, just last week, the LaSurk Plaintiff filed an order to show cause in the state

court seeking to sever the LaSurk Action as against Mr. Sherman for the purpose of commencing

trial against him alone. See Wyse Decl. ¶¶ 19-23; Exs. F, G, H, I.

IV.    The Pending Actions Are Depleting Debtors’ Estates

       Regardless of the merits of their claims, permitting the Pending Actions to move forward

will result in inefficient litigation that will deplete estate assets, misdirect management attention,


                                                  8
       Case 8-19-08155-ast         Doc 3    Filed 12/17/19      Entered 12/17/19 10:55:07




severely harm the Debtors’ ongoing business operations, and jeopardize the Debtors’ ability to

confirm a Chapter 11 plan.

       A.      Debtors’ Operating Agreements Require Them to Indemnify Mr. Sherman

       Each of the Absolut Facilities Operators has an obligation to indemnify and hold Mr.

Sherman harmless “from and against all claims and demands whatsoever,” subject only to the

limitations of New York law. New York’s Limited Liability Company Law authorizes broad

indemnification and hold-harmless provisions in favor of “any person.” The only limitation is that

no such indemnification may go to a person against whom an adverse “judgment or other final

adjudication” has determined that his material acts were in “bad faith” or “the result of active and

deliberate dishonesty” or if “he or she personally gained in fact a financial profit or other advantage

to which he or she was not legally entitled.” N.Y. L.L.C. Law § 420 (McKinney 2019).

       In keeping with the statute, each of the Operating Agreements contains a substantially

identical indemnification provision, § 5.8, which is entitled Indemnity of the Manager and Others.

Under this section, each Operating Agreement provides as follows:

       [T]he Company will to the maximum extent permitted . . . (a) indemnify the
       Manager [Absolut Management] and hold its individual members harmless from
       and against any and all claims and demands whatsoever, and (b) make advances
       to [Absolut Management] for all costs, attorneys’ fees and expenses of litigation
       with respect to such indemnifying and holding [Absolut Management] harmless . .
       . The Company will indemnify its employees and other agents . . . as approved by
       [Absolut Management].

See Ex. B (Orchard Park Operating Agreement), at § 5.8.

       Thus, § 5.8 requires indemnification of Mr. Sherman in two ways. First, each Absolut

Facility Operator must hold the “individual members” of the Manager harmless. Because the

“Manager” is Absolut Management and Mr. Sherman is its only member, the Absolut Facilities

Operators are required to hold Mr. Sherman harmless “from and against any and all claims and

demands whatsoever.”       Id.   Second, each Absolut Facility Operator “will indemnify” its


                                                  9
       Case 8-19-08155-ast        Doc 3     Filed 12/17/19      Entered 12/17/19 10:55:07




employees. As CEO, Mr. Sherman is an employee of each Absolut Facility Operator and thus

qualifies for indemnification in this way too. See Wyse Decl. ¶ 25; Ex. B § 5.8

       B.      Mr. Sherman Is a Co-Insured Under Debtors’ Relevant Insurance Policy

       As is relevant to the LaSurk Action, the Debtors are insured by the Aging Services Claims

Made Policy dated August 11, 2015, issued by JLT Reinsurance Brokers Ltd. for Underwriters at

Lloyd’s, London (with all schedules and endorsements, the “Policy”). See Wyse Decl. ¶ 27; Ex.

J. This is a “claims made and reported” policy, so claims reported between July 9, 2015 and July

8, 2016 are covered under Policy. See id. at Declarations, p. 3. The LaSurk Action, which was

initially filed on June 3, 2016, is thus subject to the Policy. See Ex. D.6

       The “Insureds” under the Policy include each of Absolut Management, the Absolut

Facilities Operators, and any “members,” “managers” and “Executive Officers” of Absolut, such

as Mr. Sherman. See Ex. J (Policy), at § II.17.A.3-4, p.5 and Named Insured Endorsement. Mr.

Sherman is thus an additional named co-insured under the Policy, which has been in effect since

before the Petition Date.

       The Policy provides coverage, including professional and general liability, for the

“Insureds.” See Ex. J (Policy) at Declarations, p.3. The coverage extends to losses and compels

the respective Insurers to defend any covered claim. See id. The locations of the events giving

rise to covered Claims include the Facilities. See id. at Schedule of Locations. The Policy provides

an overall aggregate limit of $10,000,000, with other, lower aggregate limits for specific claim

types. See id. at Item 4, Declarations, p. 3. For example, the aggregate limit for professional or

general liability claims is $3,000,000. See id. Further, the Policy imposes a limit on coverage for



6
  With regard to claims made during other time periods, which include claims in some of the other
Pending Actions, the Debtors are insured by other “claims made and reported” policies which are
similar in most respects, though not identical, to the Policy at issue here. See Wyse Decl. ¶ 27.


                                                 10
       Case 8-19-08155-ast        Doc 3     Filed 12/17/19     Entered 12/17/19 10:55:07




each claim or occurrence of $1,000,000. See id.7

       Under the Policy, any coverage extended and Claim paid for, or to, any Insured reduces

the amount of coverage available to the other Insureds under the Policy’s aggregate limits. See

Ex. J (Policy) at § III.A.8, p. 14 (“The Limit of Liability . . . shall apply regardless of the number

of persons or entities included within the definition of Insured . . .”). Accordingly, if a loss

payment is made against a covered claim – even if only against Mr. Sherman – under the Policy,

the overall aggregate coverage limit, the “per claim” aggregate limit, and the per category

aggregate limit, would be reduced dollar-for-dollar under the Policy for the other Insureds. In

addition, under the Policy, defense costs also draw down on the aggregate limits of coverage. See

id. at § III.A.10, p. 14. In other words, any payment in defending or covering Mr. Sherman would

reduce in equal measure the coverage available for the Debtors, both on that claim and under one

or more of the other aggregate limits for the Policy.

                                           ARGUMENT

I.     THIS COURT SHOULD ISSUE AN ORDER DECLARING THAT
       PROSECUTING THE LASURK ACTION VIOLATES THE AUTOMATIC STAY

       Plaintiff’s prosecution of the LaSurk Action against Mr. Sherman is an immediate, per se

violation of the automatic stay. This is so because Plaintiff seeks liability against Mr. Sherman

under N.Y. Pub. Health Law § 2808-a, which allows liability against a “controlling person” only

“to the same extent as [against a] residential health care facility” (emphasis added). Caselaw makes

clear that it is thus legally impossible to determine liability against Mr. Sherman without also

determining liability against the Debtors. And that violates Debtors’ automatic stay.




7
  The Policy also imposes a self-insured retention on the Insureds for professional or general
liability claims of $250,000 per claim, with additional aggregate limits on the self-insured retention
under each Policy. See Ex. J (Policy) at Item 5, Declarations, p. 3.


                                                 11
       Case 8-19-08155-ast          Doc 3     Filed 12/17/19      Entered 12/17/19 10:55:07




        Plaintiff’s Amended Complaint alleges only a very limited set of substantive allegations

against Mr. Sherman:

        (a)     He “was an Administrator and/or Chief Executive Officer” of the Debtors, see Ex.
                E (Amended Complaint), ¶ 7;

        (b)     He “is and/or was a controlling person for [Debtors] pursuant to New York State
                Public Health Law § 2808-a,” see id. ¶ 8; and

        (c)     He “owned, operated[,] managed, directed, administered, and/or assumed
                responsibility” for Debtors, see id. ¶ 11.

        In short, Plaintiff’s theory of personal liability against Mr. Sherman rests entirely on his

role as the “controlling person” of the Debtors. Thus, Plaintiff is bound by his assertion that Mr.

Sherman is the Debtors’ controlling person and is subject to Public Health Law § 2808-a.

        Public Health Law § 2808-a(1) regulates the liability of “a controlling person of any

residential health care facility.” Under that provision, if the residential health care facility is liable

for any damages under Article 28 of the Public Health Law, the controlling person “shall also be

liable, jointly and severally, with and to the same extent as such residential health care facility.”

Id. (emphasis added).

        This statute thus requires Plaintiff to establish the fact and amount of liability against the

Debtors before – or simultaneously with – determining any liability of Mr. Sherman. New York

courts have recognized that it is impossible to fix liability against a controlling person under §

2808-a without also fixing liability against the residential health care facility itself. See, e.g.,

Niagara Mohawk Power Corp. v. Salerno, 20 A.D.3d 142, 144-45 (4th Dep’t 2005) (liability of a

controlling person exists only if first established against the residential health care facility, because

any such liability can only be to the “same extent”) (citation omitted); Sunrest Props. LLC v.

Sunrest Nursing Home, 2005 NYLJ LEXIS 4140, *11 (Sup. Ct. Nassau Cty., Sept. 6, 2005)

(“Public Health Law 2808-a does not, however, create a separate or new cause of action. It makes




                                                   12
       Case 8-19-08155-ast         Doc 3     Filed 12/17/19      Entered 12/17/19 10:55:07




the controlling person personally liable for damages sustained by a person asserting a claim under

one of the substantive provisions of Public Health Law Article 28.”)

       The determination of liability against the Debtors, which is thus a necessary precondition

to a determination of liability against Mr. Sherman under § 2808-a, would violate the automatic

stay. Indeed, § 362(a)(6) of the Bankruptcy Code expressly stays “any act to . . . assess . . . a claim

against the [Debtors] that arose before the [Commencement Date].” Section 362(a) of the

Bankruptcy Code immediately enjoins state court actions, like the LaSurk Action, which violate

the automatic stay.

       In re St. Vincents Catholic Med. Ctrs., 429 B.R. 139 (Bankr. S.D.N.Y. 2010), is directly

on point. In that Chapter 11 case, the debtors were a hospital and a group of clinics. They sought

to close the hospital, and a group of plaintiffs filed a state court action against not the debtors, but

the New York State Department of Health, seeking an order requiring the Department of Health

to stop the closure. The Bankruptcy Court ruled that that state court action violated the automatic

stay because it sought to exercise control over property of the estate:

       The State Court Plaintiffs violated the automatic stay by bringing the State Court
       Action that sought to exercise control over property of the estate. Although the
       State Court Action was brought against the New York State Department of Health
       and did not name the Debtors, this technicality does not insulate the State Court
       Plaintiffs from 11 U.S.C. § 362(a)(3).

Id. at 146 (emphasis added).

       In this case, too, although the state court Plaintiff is not seeking a trial against the Debtors,

it nevertheless violates the automatic stay. Accordingly, this Court should enforce the stay and

issue an order declaring that any prosecution of the LaSurk Action against Mr. Sherman is an

immediate, per se violation of the automatic stay.




                                                  13
       Case 8-19-08155-ast           Doc 3   Filed 12/17/19    Entered 12/17/19 10:55:07




II.    ALTERNATIVELY, THE COURT SHOULD EXTEND THE BANKRUPTCY
       STAY TO BAR PROSECUTION OF THE LASURK ACTION AGAINST MR.
       SHERMAN

       A.      Any Judgment Against Mr. Sherman Will Have an “Immediate Adverse
               Economic Consequence” on the Debtors

       If the Court does not determine that prosecution of the LaSurk Action against Mr. Sherman

is a violation of the automatic stay, it should extend the automatic stay under § 362(a) to encompass

and enjoin further prosecution of the LaSurk Action against Mr. Sherman.8

       The touchpoint for this analysis is the Second Circuit’s seminal decision in Queenie, Ltd.

v. Nygard Intl., 321 F.3d 282 (2d Cir. 2003). Queenie held that the automatic stay applied to a

debtor’s wholly owned corporation, a factual situation largely similar to (if reversed from) the

situation here, where the Debtors are wholly (or nearly wholly) owned by the person in question

on this motion. The Circuit explained the applicable standard as follows:

       The automatic stay can apply to non-debtors, but normally does so only when a
       claim against the non-debtor will have an immediate adverse economic
       consequence for the debtor’s estate. Examples are a claim to establish an obligation
       of which the debtor is a guarantor, a claim against the debtor’s insurer, and actions
       where “there is such identity between the debtor and the third-party defendant that
       the debtor may be said to be the real party defendant.”

Id. at 287-88 (citations omitted).

       Here, any claim under § 2808-a against Mr. Sherman will undoubtedly have “an immediate



8
  The traditional preliminary injunction analysis is not necessary for purposes of this argument, as
it was not for purposes of the argument in Section I. Where debtors move under § 362, courts
have held that “it is not necessary for [the debtor] to establish each of the factors necessary to
impose a preliminary injunction because the Bankruptcy Code itself establishes the basis for
enforcement of the automatic stay.” True Health Diagnostics LLC v. Azar (In re THG Holdings
LLC), 604 B.R. 154, 162 (Bankr. D. Del. 2019). Similarly, Queenie, Ltd. v. Nygard Intl., 321 F.3d
282 (2d Cir. 2003), dispensed with a traditional preliminary injunction analysis in determining
when the automatic stay should be extended to non-debtors. All that said, however, the traditional
preliminary injunction standards are set forth in Section III below, and if the Court determines that
those standards apply here, the Debtors respectfully submit that they are easily met, for
substantially the same reasons as set forth below in Section III.


                                                 14
       Case 8-19-08155-ast        Doc 3    Filed 12/17/19      Entered 12/17/19 10:55:07




adverse economic consequence for the debtor’s estate.” This is true, first and foremost, for the

reasons articulated in the foregoing section: that a finding of liability against Mr. Sherman under

§ 2808-a necessarily entails a finding of liability against the Debtors – in the statute’s own words,

“to the same extent.” Courts thus recognize that in situations like here, “where [the] debtor’s

liability [i]s ‘automatic and co-extensive’ with [a] non-debtor defendant’s liability, the automatic

stay extend[s] to non-debtor because ‘a claim against [the non-debtor] will, when entered,

constitute a claim (and hence, an “immediate adverse economic consequence”) against [the

debtor’s] estate.’” Durr Mech. Constr., Inc. v. I.K. Constr. Inc. (In re Durr Mech. Constr., Inc.),

604 B.R. 131, 137 (Bankr. S.D.N.Y. 2019) (quoting Tenas-Reynard v. Palermo Taxi Inc., No. 14

CIV. 6974 (PGG), 2016 U.S. Dist. LEXIS 42423, at *6 (S.D.N.Y. Mar. 30, 2016)).

       Queenie closely followed the Fourth Circuit’s decision in A.H. Robins Co. v. Piccinin, 788

F.2d 994 (4th Cir. 1986), which put this point even more finely. Robins reasoned that where “a

debtor and nondebtor are so bound by statute or contract that the liability of the nondebtor is

imputed to the debtor by operation of law, then the Congressional intent to provide relief to debtors

would be frustrated by permitting indirectly what is expressly prohibited in the Code.” Id. at 999

(citation omitted). That is precisely the situation here, where § 2808-a expressly provides that Mr.

Sherman’s liability extends “to the same extent” as that of the Debtors. In such situations, Robins

held, “[c]learly the debtor’s protection must be extended to enjoin litigation against others.” Id.

(citation omitted).

       Even if somehow the coextensive liability under § 2808-a were not at issue, the Queenie

standard is nevertheless satisfied, because of the Debtors’ indemnification obligations to Mr.

Sherman, his status as a co-insured under the relevant insurance Policy, and his role as the Debtors’

CEO, requiring his engagement to develop and effect a successful Chapter 11 plan here.




                                                 15
       Case 8-19-08155-ast         Doc 3    Filed 12/17/19      Entered 12/17/19 10:55:07




Accordingly, the Court should extend the automatic stay to enjoin prosecution of the LaSurk

Action against Mr. Sherman, at least through the effective date of any Chapter 11 plan in these

Chapter 11 Cases.

        B.     Debtors’ Obligations to Indemnify Mr. Sherman Requires Extension of the
               Stay to Him

        As described above, the Operating Agreements of the Absolut Facilities Operators, each of

which is a Debtor here, uniformly provide that each Debtor “will indemnify” Mr. Sherman “from

and against all claims and demands whatsoever.” Ex. B (Orchard Park Operating Agreement) §

5.8.   These provisions require indemnification of Mr. Sherman both in his capacity as an

“individual member” of Absolut Management and in his capacity as an employee (and CEO) of

the Absolut Facilities Operators. See id. The Operating Agreements’ sole limitation on this

indemnification requirement arises under New York Limited Liability Company Law § 420, which

prohibits indemnification of someone against whom an adverse “judgment or other final

adjudication” has determined that his or her material acts were in “bad faith” or “the result of active

and deliberate dishonesty” or if “he or she personally gained in fact a financial profit or other

advantage to which he or she was not legally entitled.”

        Ever since the Second Circuit’s decision in In re Baldwin-United Corp. Litig., 765 F.2d

343 (2d Cir. 1985), courts in this Circuit have repeatedly affirmed that the automatic stay should

extend to cover non-debtors who have indemnity rights against the debtors. In Baldwin, the

Second Circuit reversed a district court’s decision that prevented non-debtors from seeking an

extension of the automatic stay, in large part due to the non-debtors’ potential indemnification

claims against the debtors. The court reasoned that “[i]f the applicability of the stay to contribution

and indemnity claims . . . arising out of pre-petition conduct is determined in various district courts

throughout the country, the ability of the Bankruptcy Court to assure equality of treatment among



                                                  16
       Case 8-19-08155-ast        Doc 3     Filed 12/17/19     Entered 12/17/19 10:55:07




creditors will be seriously threatened.” Id. at 349.

       This reasoning has been consistently applied in this Circuit. For instance, in Robert Plan

Corp. v. Liberty Mut. Ins. Co., No. 09-CV-1930 (JS), 2010 U.S. Dist. LEXIS 27200, at *7-11

(E.D.N.Y. Mar. 23, 2010), the court held that Queenie’s “immediate adverse economic

consequence” standard was satisfied where the debtor would be required to indemnify the non-

debtors whether they won or lost their lawsuit, provided that “they acted in good faith.” Moreover,

the court found, “because the Debtors have already pledged to indemnify the Officers, a claim

against the Officers will, when entered, constitute a claim (and hence, an ‘immediate adverse

economic consequence’) against the estate.” Id. at 10; see also, e.g., Durr, 604 B.R. at 138 (“the

motion to extend the automatic stay is granted” based on the non-debtors’ indemnification rights

against the debtor); Tenas-Reynard, 2016 U.S. Dist. LEXIS 42423, at *15 (“the automatic stay

extends to claims against [an indemnitee], because “a claim against [the indemnitee] will, when

entered, constitute a claim (and hence, an ‘immediate adverse economic consequence’) against

[the debtor’s/indemnitor’s] estate”); In re N. Star Contracting Corp., 125 B.R. 368, 370-71

(S.D.N.Y. 1991) (“an identity of interest exists between a debtor and a third party non-debtor when

a right to indemnification exists. . . . a special circumstance exists because a judgment against the

non-debtor will affect directly the debtor’s assets”); In re Lomas Fin. Corp., 117 B.R. 64, 68

(S.D.N.Y. 1990) (“the Bankruptcy Court appropriately stayed the action against a non-debtor third

party pursuant to § 362(a)(1)” where “it is undisputed that Lomas’ corporate charter contains an

indemnification clause, obligating Lomas to indemnify its officers for all legal claims arising out

of acts performed in their capacity as Lomas officers”).

       The Fourth Circuit in Robins (which Queenie cited with approval, see 321 F.3d at 288)

held straightforwardly that in “a suit against a third-party who is entitled to absolute indemnity by




                                                 17
       Case 8-19-08155-ast         Doc 3     Filed 12/17/19      Entered 12/17/19 10:55:07




the debtor on account of any judgment that might result against them in the case[, t]o refuse

application of the statutory stay in that case would defeat the very purpose and intent of the statute.”

Id. at 999. That is precisely the situation here. Mr. Sherman has an absolute right of indemnity

against the Debtors, and as such, “[t]o refuse application of the statutory stay” as against Mr.

Sherman “would defeat the very purpose and intent of the statute.” Accordingly, the Court should

extend the automatic stay to enjoin prosecution of the LaSurk Action against Mr. Sherman.

       C.      Mr. Sherman’s Status as a Co-Insured with Debtors Requires Extension of
               the Automatic Stay to Him

       It is not only the Debtors’ indemnification obligations to Mr. Sherman that require the

extension of the automatic stay to actions against him. The Debtors’ insurance Policy, under which

Mr. Sherman is a co-insured, also require the same result.

       As noted above, Mr. Sherman is a co-insured under the Policy. See Ex. J (Policy), at §

II.17.A.3-4, p.5 and Named Insured Endorsement. Moreover, the Policy provides an overall

aggregate limit of $10 million, and any coverage extended to any Insured reduces the overall

amount of coverage available to the other Insureds. See id. at Item 4, Declarations, p. 3, and §

III.A.8, p. 14. Thus, any coverage provided to Mr. Sherman will necessarily reduce the amount of

coverage available to the Debtors. As such, if the LaSurk Action moves forward against Mr.

Sherman and he is ultimately held liable, any insurance coverage to which he is entitled will

deplete the Debtors’ estates by reducing their insurance coverage.

       In addition, under the Policy, defense costs also draw down on the aggregate limits of

coverage. See id. at § III.A.10, p. 14. The LaSurk Action, which was filed on June 3, 2016, is

subject to the Policy. See Ex. D. Thus, any coverage to which Mr. Sherman is entitled for his

costs in defending the LaSurk Action will also reduce the aggregate amount of coverage available




                                                  18
       Case 8-19-08155-ast         Doc 3     Filed 12/17/19      Entered 12/17/19 10:55:07




to the Debtors – that is to say, will reduce the size of the estates.9

        The Second Circuit has squarely and repeatedly accepted the argument that claims which

deplete the debtor’s insurance coverage should be stayed. Most recently, and most pointedly, the

Second Circuit held in In re Quigley Co., 676 F.3d 45 (2d Cir. 2012), that insurance policies under

which the debtor and a non-debtor are co-insureds constitute valuable property of the estate, and

accordingly, where litigation against the non-debtor “would almost certainly result in the drawing

down of insurance policies that are part of the bankruptcy estate . . . the exercise of bankruptcy

jurisdiction to enjoin these suits was appropriate.” Id. at 58. Queenie also expressly provided that

one of the situations favoring extension of the automatic stay is “a claim against the debtor’s

insurer.” 321 F.3d at 287 (citing Johns-Manville Corp. v. Asbestos Litig. Group (In re Johns-

Manville Corp.), 26 B.R. 420, 435-36 (Bankr. S.D.N.Y. 1983)); see also Robins, 788 F.2d at 1001-

02 (“actions ‘related to’ the bankruptcy proceedings against the insurer or against officers or

employees of the debtor who may be entitled to indemnification under such policy or who qualify

as additional insureds under the policy are to be stayed under section 362(a)(3)”).

        Accordingly, this Court should extend the automatic stay to bar prosecution of the LaSurk

Action against Mr. Sherman as a co-insured under the Debtors’ Policy.

        D.      Defending the LaSurk Action Would Improperly Distract Mr. Sherman’s
                Attention Away From Efforts to Resolve the Bankruptcy

        Courts have long recognized that “actions against principals [are properly] enjoined where

their time and energy [i]s important to the rehabilitation of a debtor’s business.” Lazarus Burman

Assocs. v. Nat’l Westminster Bank USA (In re Lazarus Burman Assocs.), 161 B.R. 891, 898 (Bankr.



9
  The Policy at issue here includes a self-insured retention feature, but that is of no moment to this
analysis: any defense cost that does not create an insurance obligation (i.e., self-coverage under
the self-insured retainer) instead creates an indemnification obligation against the Debtors in favor
of Mr. Sherman, which supports the argument in the foregoing section.


                                                   19
       Case 8-19-08155-ast        Doc 3     Filed 12/17/19     Entered 12/17/19 10:55:07




E.D.N.Y. 1993). That is because, if outside litigation were permitted to continue, “key personnel

would be distracted from participating in the reorganization process causing [the debtor] and its

creditors both immediate and irreparable harm.” In re Lomas Fin. Corp., 117 B.R. 64, 67

(S.D.N.Y. 1990). Thus, the stay is regularly extended where external litigation would cause “an

immediate adverse economic consequence,” Queenie, 321 F.3d at 287, because an employee “is

key to the restructuring and to the business and [] both would suffer irreparable harm if he were

distracted from his responsibilities in order to participate in the [external] litigation.” Nev. Power

Co. v. Calpine Corp. (In re Calpine Corp.), 365 B.R. 401, 412 (S.D.N.Y. 2007); see also Rosetta

Res. Operating LP v. Pogo Producing Co. (In re Calpine Corp.), Nos. 05-60200 (BRL), 06-1757

(BRL), 2007 Bankr. LEXIS 2025, at *14 (Bankr. S.D.N.Y. Apr. 30, 2007) (extending automatic

stay in part because outside litigation would cause a potential “distraction of key employees to the

urgent task of reorganization”); Haw. Structural Ironworkers Pension Tr. Fund v. Calpine Corp.,

No. 06 Civ. 5358, 2006 U.S. Dist. LEXIS 92499, at *6 (S.D.N.Y. Dec. 20, 2006) (affirming

extension of stay where “if allowed to proceed, the [State Court] Action will place serious litigation

demands [on] the Debtor[‘s] senior management and personnel and will distract them from the

reorganization”). Notably, courts extend the automatic stay in such situations regardless of

whether the successful resolution of the bankruptcy case would be through a reorganization or an

asset sale. See In re United Health Care Org., 210 B.R. 228, 232 (S.D.N.Y. 1997) (extending the

stay is justified where non-stayed litigation “would consume time and energy of the non-debtor

that would otherwise be devoted to a reorganization effort,” in the context of an agreed-upon

Chapter 11 dissolution).

       In this case, allowing the LaSurk Action to proceed against Mr. Sherman would

compromise the Debtors’ chances for a successful Chapter 11 plan confirmation. Mr. Sherman,




                                                 20
       Case 8-19-08155-ast        Doc 3      Filed 12/17/19    Entered 12/17/19 10:55:07




as CEO of the Debtors, must give continuous, intense and significant attention now to these

Chapter 11 Cases. With a marketing and due diligence process just starting which seeks to attract

strategic operator bidders for the Debtors’ facility businesses, Mr. Sherman’s undivided attention

is critical. The serious demands that defending the LaSurk Action would impose on Mr. Sherman’s

time, efforts, and attention would preclude Mr. Sherman from giving the Debtors and their sales

the attention required. Mr. Sherman remains the Debtors’ CEO, so the best outcome is that Mr.

Sherman be free to devote his time and best efforts towards maintaining the Debtors’ operations,

supporting marketing efforts, and ensuring a smooth transition to new owners. To the extent Mr.

Sherman’s time and efforts are diverted to defending the LaSurk Action, he will not be able to

abide by his commitment to focus his attention on these tasks. The distraction of Mr. Sherman by

the LaSurk Action’s prosecution will compromise the best sales result and, therefore, undermine

the best possible economics for creditors.

       Even if there were only the LaSurk action to contend with, the Debtors would still be

concerned about the distraction a trial would cause. These concerns, however, are multiplied

because of the potential for numerous follow-on state court actions which might move forward as

well. At present, approximately 30 Pending Actions against Debtors, similar to the LaSurk Action,

also name Mr. Sherman as an individual defendant under Public Health Law § 2808-a. As of now,

none of those Pending Actions other than the LaSurk Action are approaching trial, and plaintiffs

in the vast majority of those cases appear to be abiding by the automatic stay. But if an extension

of the stay is denied here, it is very likely that plaintiffs in those other cases (nearly all of whom

are represented by the same counsel) will seek to push those cases forward as against Mr. Sherman

as well – meaning that the denial of a stay here is likely to divert Mr. Sherman’s time and attention

almost entirely, because he will no doubt find himself defending not one, but thirty, state court




                                                 21
       Case 8-19-08155-ast        Doc 3    Filed 12/17/19      Entered 12/17/19 10:55:07




actions.

       Even worse, it is likely that Mr. Sherman and his counsel will be required to mount this

defense alone, unaided by the Debtors, who are in reality the primary defendants in all of these

cases, but against whom these numerous plaintiffs cannot proceed. Mr. Sherman and his counsel

will thus be forced to leverage the Debtors’ resources in support of his own defense, such as

obtaining the Debtors’ books and records to use as evidence and potentially employees of the

Debtors to appear as witnesses. Already this sure drain on the Debtor resources causes concern.

But the only alternative – that the Debtors waive their rights under the automatic stay and come to

the aid of Mr. Sherman – is worse. That outcome would entirely defeat the operation of the

automatic stay and render these Chapter 11 Cases a shambles. Either way, if the LaSurk Action

and potentially other Pending Actions were allowed to proceed, “then the Congressional intent to

provide relief to debtors would be frustrated by permitting indirectly what is expressly prohibited

in the Code.” Robins, 788 F.2d at 999.

       In sum, requiring Mr. Sherman to defend himself in the LaSurk Action at this time would

impede the ongoing operation of the Debtors’ businesses and would sabotage the successful

resolution of these Chapter 11 Cases. Accordingly, the automatic stay should be extended to

prohibit Plaintiff from prosecuting the LaSurk Action against Mr. Sherman.

III.   THE COURT SHOULD ALSO ENJOIN PROSECUTION OF THE LASURK
       ACTION AGAINST MR. SHERMAN UNDER § 105(a)

       Section 105(a) of the Bankruptcy Code authorizes this Court to “issue any order, process,

or judgment that is necessary or appropriate to carry out the provisions of this title,” and provides

this Court with broad, equitable powers to “assure the orderly conduct of the reorganization

proceedings.” 11 U.S.C. § 105(a); see Garrity v. Leffler (In re Neuman), 71 B.R. 567, 571

(S.D.N.Y. 1987) (citing Baldwin, 765 F.2d at 348). Thus, in addition to extending the automatic



                                                 22
       Case 8-19-08155-ast       Doc 3     Filed 12/17/19     Entered 12/17/19 10:55:07




stay under § 362, this Court should also “enjoin suits that might impede the reorganization process”

and which would not otherwise be automatically stayed. MacArthur Co. v. Johns-Manville Corp.,

837 F.2d 89, 93 (2d Cir. 1988); see also Kagan v. Saint Vincents Catholic Med. Ctrs. (In re Saint

Vincents Catholic Med. Ctrs.), 581 F. App’x 41, 43 (2d Cir. 2014) (“the bankruptcy court acted

within its authority when it stayed [a] state court action pursuant to its equitable powers under

§ 105(a)” in order “to assure the orderly conduct of the reorganization proceedings” and to prevent

“the specter of direct impact on the res of the bankrupt estate” (citations omitted)); Quigley, 676

F.3d at 58 (affirming “the exercise of bankruptcy jurisdiction to enjoin . . . suits” under § 105(a)

where the suits “would almost certainly result in the drawing down of insurance policies that are

part of the bankruptcy estate”). Preliminary injunction motions are governed by Federal Rule of

Civil Procedure 65, as modified by Federal Rule of Bankruptcy Procedure 7065.

       In determining whether to grant a preliminary injunction under § 105(a), courts consider:

(1) whether there is a reasonable likelihood of successful resolution of the bankruptcy process; (2)

whether there would be imminent irreparable harm to the estate and the bankruptcy process in the

absence of an injunction; (3) whether the balance of harms tips in favor of the movant; and (4)

whether the public interest favors an injunction. See Lazarus Burman, 161 B.R. at 901; In re

Soundview Elite Ltd., 543 B.R. 78, 118-19 (Bankr. S.D.N.Y. 2016); In re Lyondell Chem. Co., 402

B.R. 571, 588-89 (Bankr. S.D.N.Y. 2009); Rosetta, 2007 Bankr. LEXIS 2025, at *8.

       All four of these factors support the issuance of an injunction here. First, as noted above,

it seems likely that these Chapter 11 Cases will be successfully resolved – if, among other things,

Mr. Sherman is not prevented from meeting his agreed-upon obligations to devote his time and

best efforts to overseeing the Debtors’ operations through the marketing and due diligence process,

followed by a sale and transition to new ownership. Although the successful resolution is likely




                                                23
       Case 8-19-08155-ast        Doc 3     Filed 12/17/19     Entered 12/17/19 10:55:07




to occur through one or more asset sales rather than through a traditional reorganization, that is a

distinction without a difference – courts do not limit this analysis to a reorganization only, as

opposed to any other type of successful resolution. See United Health Care, 210 B.R. at 234

(finding the “Reasonable Likelihood of a Successful Reorganization” factor satisfied: “As the

parties have announced that they have reached an agreement to settle this case, it appears that a

successful ‘reorganization’ – or, in this case, a Chapter 11 liquidation – is likely to occur.”).

Moreover, the ultimate identity of the owner is not nearly as important to this analysis as the fact

that the nursing home facilities, which are the Debtors’ key operations, should remain substantially

in operation. That status supports the higher sales price typically achieved by assets sold as a

going concern, but can be achieved here only if Mr. Sherman remains involved and undistracted.

       Second, there would be imminent irreparable harm to the Debtors’ estates and the Chapter

11 Cases in the absence of an injunction, for reasons substantially similar to those described in

Section II above. Those reasons include the fact that a finding of liability against Mr. Sherman

under Public Health Law § 2808-a necessarily operates as a finding of liability against the Debtors

as well; that proceeding with the LaSurk Action against Mr. Sherman will deplete the assets of the

estates through the operation of Debtors’ indemnification obligations towards Mr. Sherman and

through the drawing down of the insurance Policy under which the Debtors and Mr. Sherman are

co-insureds; and the fact that the LaSurk Action will significantly divert Mr. Sherman’s time and

attention from his responsibilities towards overseeing the Debtors’ operations and the resolution

of the bankruptcy process.

       Third, for substantially the same reasons, the balance of harm solidly favors an injunction.

Plaintiff is seeking only a money judgment against Mr. Sherman and is not seeking any time-

sensitive relief; accordingly, if an injunction is issued, a delay of the LaSurk Action as against Mr.




                                                 24
       Case 8-19-08155-ast         Doc 3    Filed 12/17/19      Entered 12/17/19 10:55:07




Sherman would not prejudice Plaintiff. This reasoning is squarely in line with Hawaii Structural,

which concluded that “if the injunction does not issue, the debtor will suffer real harm,” but that

“[t]here is no concomitant harm that will befall the . . . plaintiffs[] in a delay of the State Court

Action.” 2006 U.S. Dist. LEXIS 92499, at *18. And staying the LaSurk Action would preserve

the estates’ assets and facilitate an equitable resolution of claims in the bankruptcy, which is to the

benefit of all stakeholders. See In re G-I Holdings, Inc., 295 B.R. 211, 216 (D.N.J. 2003).

        Finally, the public interest here favors an injunction. An injunction would promote the

strong interest in allowing the Debtors to resolve their liabilities through a centralized and rational

resolution of claims in bankruptcy, as well as the public interest in achieving such a resolution

through a consensual process. See Bank of Am. Nat’l Tr. & Sav. Ass’n v. 203 N. LaSalle St. P’ship,

526 U.S. 434, 453 (1999). Even more importantly, however, by facilitating a resolution of the

bankruptcy in a manner that permits most of the Debtors’ nursing home facilities to continue to

operate smoothly and efficiently – as opposed to in the haphazard manner that would surely result

from the diversion of Mr. Sherman’s attention to numerous state court matters and the failure of

his obligation to oversee the Debtors’ operations and smooth transition – is clearly in the public

interest, as it would allow these facilities to continue providing their important services to the ill

patients in their care.

        Accordingly, for all these reasons, this Court should also issue an order enjoining Plaintiff

from prosecuting the LaSurk Action against Mr. Sherman under § 105(a).

                                           CONCLUSION

        For the reasons set forth above, the Court should enter an order (1) preliminarily enjoining

prosecution of the LaSurk Action by Plaintiff therein pending a determination on the remainder of

this motion; (2) declaring that prosecution of the LaSurk Action by Plaintiff therein as against

defendant Mr. Sherman violates the automatic stay that is currently in place; (3) extending the


                                                  25
      Case 8-19-08155-ast        Doc 3    Filed 12/17/19      Entered 12/17/19 10:55:07




automatic stay to encompass and enjoin the prosecution of the LaSurk Action as against Mr.

Sherman pursuant to Bankruptcy Code § 362; or (4) enjoining the prosecution of the LaSurk

Action as against Mr. Sherman pursuant to Bankruptcy Code § 105; and (5) award to the Debtors

any such further relief as the Court may deem just, proper, and equitable.



Dated: New York, New York
       December 17, 2019



                                             By: /s/ Schuyler G. Carroll
                                                 LOEB & LOEB LLP
                                                 Schuyler G. Carroll
                                                 William M. Hawkins
                                                 Evan K. Farber
                                                 Mary Jean Kim
                                                 345 Park Avenue
                                                 New York, New York 10154
                                                 Tel. (212) 407-4000

                                                     Counsel for the Debtors




                                                26
